~A~O::;.24:;,5B~.·~fR~ev:,;,;.0,:;;;21::;:08:::,;/2;:.!'.0;;:19:1.;)J:::ud::,.gm:::e::::nta.:in::,,:•~C~ri:::m~ina:::_I~Pe~ttyt_:C~as:::;e,l;(M::;o~di::;:fie~d/,,.)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___:,;Pa;gge:,,;la,;oa.;,.f
                                                                                                                                                                                                                            1 ()~ .


                                                  UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                                                      JUDGMENT IN A CRIMINAL CASE
                                                    V.                                                                     (For Offenses Committed On or After November 1, 1987)


                                    Juan Elvira-Garcia                                                                     Case Number: 3:19-mj-24519

                                                                                                                           Chloe S. Di!


REGISTRATION NO. 91864298

THE DEFENDANT:                                                                                                                                                         JAN O8 2020
  ~ pleaded guilty to count(s) _.:l~o~f~C~o~m~p~lai~·E:nt~----------+--,--~ERK::ij;':ais··iRii&h~~-+-
  •     was found guilty to count( s)                                           SOUTHERN DISTRICT OF CALIF()RNIA
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                                Nature of Offense                                                                                                           Count Number(s)
8:1325                                         ILLEGAL ENTRY (Misdemeanor)                                                                                                 1
  •      The defendant has been found not guilty on count(s)
                                                                                                              -------------------
  •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:          (-=1       .'\
                                                                            j·, ck-1'-j~/
                                          ~       TIME SERVED                                                     • ________ days
  ~   Assessment: $10 WAIVED lZl Fine: WAIVED
  ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this j.udgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.                     · ·

                                                                                                                      Wednesday, January 8, 2020
                                                                                                                      Date of Imposition of Sentence



                                                                                                                     Hih:~LOCK
                                                                                                                      UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                                                                                     3: 19-mj-24519
